Citation Nr: 1532917	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  13-33 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dayton, Ohio


THE ISSUE

Entitlement to a clothing allowance for 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Counsel

INTRODUCTION

The Veteran had active military service from January 1983 to July 1986.  

This matter comes before the Board of Veterans' Appeals (Board) from a 2013 decisional letter of the Department of Veterans Affairs (VA), Medical Center (MC) in Dayton, Ohio.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is service connected for postoperative residuals of laminectomy due to herniated nucleus pulposus L4-5.  

An August 2013 Statement of the Case (SOC) is associated with the claims file.  It reflects that the Veteran submitted a clothing allowance request based on use of a metal back brace, a TENS unit, and Selenium sulfide lotion.  However, such a request is not actually associated with the claims file.  

The SOC also reflects that a VA letter, dated June 28, 2013 letter, was mailed to the Veteran notifying him of the decision denying his claim.  However, this denial letter is not associated with the claims file.  The claims file contained June 28, 2013 VA correspondence; however, it was to a person other than the Veteran.  (It was addressed to M.S., and listed D.S. in the address heading; the Board has removed this correspondence from the claims file.)

July 2013 correspondence from the Veteran is associated with the claims file.  It reflects that the Veteran wears a back brace and a neck brace.  The Veteran contends that the neck brace was issued to him on May 14, 2012 due to his service-connected back disability.  He has submitted a record from KPN Neurosurgery; however, it is merely a billing record.  It does not reflect the reason a neck brace (for spondylosis of the cervical spine without myelopathy) would be related to the Veteran's service-connected lower back disability.  From the available record, the Board is unsure as to why the Veteran's neck brace would be due to an L4-5 service-connected disability, or how the Veteran is claiming that a brace, either a neck or a back brace, causes wear and tear on his clothing.  

It is also unclear as to why the Veteran uses Selenium sulfide lotion, which is normally used to treat dandruff, or if this item has been incorrectly attributed to the Veteran's claim for a clothing allowance. 

In sum, the Board does not have a complete and accurate copy of the Veteran's claims file.  Nowhere in the current record is there the Veteran's contention as to how a brace, TENS unit or lotion causes wear and tear on his clothing.  

Accordingly, the case is REMANDED for the following action:

1.  Locate the Veteran's original request for a clothing allowance, VA's June 28, 2013 denial letter, and all other pertinent documents, and associate them with the claims file.  

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.
 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




